IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tri Star Auto Group,                   :
                  Petitioner           :
                                       :
             v.                        :     No. 549 C.D. 2017
                                       :
Workers' Compensation Appeal           :
Board (Bortz),                         :
                Respondent             :


                                      ORDER

             NOW, April 2, 2018, upon consideration of respondent’s

application for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge